

    




Exhibit 10.52






Blucora Executive Tax-Smart Deferral Plan






Effective January 1, 2019












h:\rick\forms\variable.doc
--

--------------------------------------------------------------------------------


Blucora Executive Tax-Smart Deferral Plan

--------------------------------------------------------------------------------










TABLE OF CONTENTS


Page


ARTICLE 1DEFINITIONS    1
ARTICLE 2SELECTION, ENROLLMENT, AND ELIGIBILITY    9
2.1 Selection by Committee    9
2.2 Enrollment Requirements    9
2.3 Eligibility; Commencement of Participation    9
2.4 Termination of Participation and/or Deferrals    9
ARTICLE 3DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION
AMOUNTS/VESTING/CREDITING/TAXES    10
3.1 Minimum Deferrals    10
3.2 Maximum Deferral    10
3.3 Election to Defer; Effect of Election Form    10
3.4 Withholding and Crediting of Annual Deferral Amounts    11
3.5 Company Contribution Amount    11
3.6 Vesting    12
3.7 Crediting/Debiting of Account Balances    12
3.8 FICA and Other Taxes    13
ARTICLE 4IN-SERVICE SCHEDULED DISTRIBUTION; UNFORESEEABLE FINANCIAL EMERGENCIES;
WITHDRAWAL ELECTION    14
4.1 In-Service Scheduled Distribution    14
4.2 Other Benefits Take Precedence Over In-Service Scheduled Distributions    15
4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies    15
ARTICLE 5RETIREMENT BENEFIT    15
5.1 Retirement Benefit    15
5.2 Payment of Retirement Benefit    16
ARTICLE 6TERMINATION BENEFIT    17
6.1 Termination Benefit    17



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--

--------------------------------------------------------------------------------

Blucora Tax-Smart Executive Deferral Plan

--------------------------------------------------------------------------------





6.2 Payment of Termination Benefit    17
ARTICLE 7DISABILITY WAIVER AND BENEFIT    17
7.1 Disability Benefit    17
7.2 Deferral Following Disability    17
ARTICLE 8SURVIVOR BENEFIT    18
8.1 Survivor Benefit    18
8.2 Payment of Survivor Benefit    18
ARTICLE 9BENEFICIARY DESIGNATION    18
9.1 Beneficiary    18
9.2 Beneficiary Designation; Change; Spousal Consent    18
9.3 Acknowledgment    18
9.4 No Beneficiary Designation    18
9.5 Doubt as to Beneficiary    19
9.6 Discharge of Obligations    19
ARTICLE 10LEAVE OF ABSENCE    19
10.1 Paid Leave of Absence    19
10.2 Unpaid Leave of Absence    19
ARTICLE 11TERMINATION, AMENDMENT OR MODIFICATION    19
11.1 Termination    19
11.2 Amendment    20
11.3 Effect of Payment    20
ARTICLE 12ADMINISTRATION    20
12.1 Committee Duties    20
12.2 Administration of the Plan    21
12.3 Administration Upon Change In Control    21
12.4 Agents    22
12.5 Binding Effect of Decisions    22
12.6 Indemnity of Committee    22
12.7 Employer Information    22
12.8 Reliance Upon Information    22
ARTICLE 13OTHER BENEFITS AND AGREEMENTS    23



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--

--------------------------------------------------------------------------------

Blucora Tax-Smart Executive Deferral Plan

--------------------------------------------------------------------------------





13.1 Coordination with Other Benefits    23
ARTICLE 14CLAIMS PROCEDURES    23
14.1 Presentation of Claim    23
14.2 Notification of Decision    23
14.3 Review of a Denied Claim    24
14.4 Decision on Review    24
14.5 Legal Action    25
ARTICLE 15TRUST    25
15.1 Establishment of the Trust    25
15.2 Interrelationship of the Plan and the Trust    25
15.3 Distributions From the Trust    25
15.4 Participants’ Rights under the Trust    25
ARTICLE 16MISCELLANEOUS    25
16.1 Status of Plan    25
16.2 Limitation of Rights    26
16.3 Nonalienation of Benefits    26
16.4 Unsecured General Creditor    26
16.5 Waiver    27
16.6 Employer's Liability    27
16.7 Nonassignability    27
16.8 Not a Contract of Employment    27
16.9 Furnishing Information    27
16.10 Terms    27
16.11 Captions    27
16.12 Governing Law    28
16.13 Notice    28
16.14 Successors    28
16.15 Spouse's Interest    28
16.16 Validity    28
16.17 Incompetent    28



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--

--------------------------------------------------------------------------------

Blucora Tax-Smart Executive Deferral Plan

--------------------------------------------------------------------------------





16.18 Court Order    29
16.19 Distribution in the Event of Income Inclusion Under Code Section 409A or
Other Taxation    29
16.20 Insurance    29
16.21 Legal Fees To Enforce Rights After Change in Control    29
16.22 Formal Action by an Employer    30







BLUCORA TAX-SMART EXECUTIVE DEFERRAL PLAN
Effective January 1, 2019


Blucora, Inc., a Delaware corporation (the “Company”) and each other Employer,
desires to adopt this Blucora Tax-Smart Executive Deferral Plan (the “Plan”),
effective as of January 1, 2019 (the “Effective Date”), to provide benefits in
the form of unfunded deferred compensation to a select group of management and
highly compensated Employees who contribute materially to the continued growth,
development and business success of the Company and the Employers.


Purpose
The purpose of the Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of the Company and its
subsidiaries, if any, that are participating employers in this Plan. The
provisions of this Plan shall be interpreted in accordance with the requirements
of Code section 409A and the Final Treasury Regulations thereunder, it being the
intent of the parties that the Plan shall be in compliance with the requirements
of said Code section and said Regulations.

ARTICLE 1    
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1
“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
and (ii) the Company Contribution Account balance. The Account Balance, and each
other specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

1.2
“Annual Bonus” shall mean any compensation, in addition to Incentive Bonus and
Base Salary, payable to a Participant during a Plan Year, under any Employer's
annual bonus and cash incentive plans. The Administrator, in its sole
discretion, shall determine whether any particular type or item of compensation
shall be deemed an “Annual Bonus” for purposes of the Plan.

1.3
“Annual Deferral Amount” shall mean that portion of a Participant's Base Salary,
Annual Bonus, and Incentive Bonus that a Participant defers in accordance with
Article 3 for any one Plan Year. In the event of a Participant's Disability,
death or a Separation from Service prior to the end of a Plan Year, such year's
Annual Deferral Amount shall be the actual amount withheld prior to such event.

1.4
“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested Account Balance shall be calculated as of the close of business on or
around the date on which the Participant’s Benefit Distribution Date, and (ii)
for remaining annual installments, the Participant’s vested Account Balance
shall be calculated on every applicable anniversary of such Benefit Distribution
Date. Each annual installment shall be calculated by multiplying this balance by
a fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a ten (10) year Annual Installment Method, the first
payment shall be 1/10 of the vested Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the vested
Account Balance, calculated as described in this definition. For purposes of
this Plan, the right to receive a benefit payment in annual installments shall
be treated as the entitlement to a single payment.

1.5
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year as reportable on the Employee’s form W-2,
excluding distributions from nonqualified deferred compensation plans, bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards, director fees and other fees, and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Salary shall be calculated before reduction for payroll taxes and
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or nonqualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant's gross income
under Code sections 125, 132(f)(4), 402(e)(3), 402(h), or 403(b) pursuant to
plans established by any Employer; provided, however, that all such amounts will
be included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Employee.

1.6
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.7
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes signs and returns to the Committee
to designate one or more Beneficiaries.

1.8
“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution.

1.9
“Board” shall mean the board of directors of the Company or any Employer, or
such other person or group of persons referred to in Section 16.23 hereof, in
the case of the Company, or any other Employer, which is not a corporation.

1.10
“Change in Control” shall mean the occurrence of any of the following events:

(a)
an acquisition by any Entity of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either (1) the number of then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”),
provided, however, that the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege where the
security being so converted was not acquired directly from the Company by the
party exercising the conversion privilege, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Related Company, or (iv) an acquisition by
any Entity pursuant to a transaction that meets the conditions of clauses (A),
(B) and (C) set forth in Section 1.10(c) below;

(b)
a change in the composition of the Board during any two-year period such that
the individuals who, as of the beginning of such two-year period, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that for purposes of this definition,
any individual who becomes a member of the Board subsequent to the beginning of
the two-year period, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be considered a member of the Incumbent Board; or

(c)
the consummation of (i) a merger or consolidation of the Company with or into
any other company; (ii) a sale in one transaction or a series of transactions
undertaken with a common purpose of all of the Company’s outstanding voting
securities; or (iii) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions undertaken with a common purpose
of all or substantially all of the Company’s assets; excluding, however, in each
case, a transaction pursuant to which:

(A)
the Entities who are the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
transaction will beneficially own, directly or indirectly, at least fifty
percent (50%) of the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, of the Successor Company in substantially the same
proportions as their ownership, immediately prior to such transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities;

(B)
no Entity (other than the Company, any employee benefit plan (or related trust)
of the Company, a Related Company or a Successor Company) will beneficially own,
directly or indirectly, forty percent (40%) or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the
transaction; and

(C)
individuals who were members of the Incumbent Board will immediately after the
consummation of the transaction constitute at least a majority of the members of
the board of directors of the Successor Company.

Where a series of transactions undertaken with a common purpose is deemed to be
a transaction described in this Section 1.10(c), the effective date of such
transaction shall be the date on which the last of such transactions is
consummated.
Notwithstanding the foregoing provisions of this “Change in Control” definition,
to the extent necessary to comply with Section 409A of the Code, an event shall
not constitute a “Change in Control” for purposes of the Plan, unless such event
also constitutes a change in the Company’s ownership, its effective control or
the ownership of a substantial portion of its assets within the meaning of
Section 409A of the Code.
1.11
“Claim” shall mean any claim, liability or obligation of any nature, arising out
of or relating to this Plan or an alleged breach of this Plan or Election Form.

1.12
“Claimant” shall have the meaning set forth in Section 14.1 below.

1.13
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time, and the regulations and other authority issued thereunder by the
appropriate governmental authority. References herein to any Code section shall
include references to any successor Code section or provision.

1.14
“Committee” shall mean the committee described in Article 12.

1.15
“Company” shall mean Blucora, Inc., a Delaware corporation, and any successor to
all or substantially all of the Company’s assets or business.

1.16
“Company Contribution Account” shall mean (i) the sum of the Participant’s
Company Contribution Amounts, plus (ii) amounts credited or debited to the
Participant’s Company Contribution Account in accordance with this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contribution
Account.

1.17
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5 below.

1.18
“Deferral Account” shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.

1.19
“Disability” or “Disabled” shall mean that a Participant is determined to be
disabled in accordance with the applicable disability insurance program of such
Participant’s Employer, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of Code
section 409A and provided, further, that if such Participant is not eligible his
or her Employer’s disability insurance program, that the Participant is
determined to be disabled by the Social Security Administration.

1.20
“Disability Benefit” shall mean the benefit set forth in Article 7.

1.21
“Effective Date” shall mean January 1, 2019.

1.22
“Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

1.23
“Employee” shall mean a person who is an employee of any Employer.

1.24
“Employer(s)” shall be defined as follows:

(a)
Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean (i) the Company; (ii) any of its subsidiaries (now in existence or
hereafter formed or acquired); and/or (iii) an entity that would be aggregated
and treated as a single employer with the Company under Code section 414(b)
(controlled group of corporations) or Code section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control).

(b)
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(i)
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under this
Plan arises; and

(ii)
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code section 414(b) (controlled group of
corporations) and Code section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code section 1563 for determining a controlled
group of corporations under Code section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code section 414(c).

1.25
“Entity” shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act.

1.26
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time, and the regulations and other authority issued
thereunder by the appropriate governmental authority. References herein to any
section of ERISA shall include references to any successor section or provision
of ERISA.

1.27
“Exchange Act” shall means the United States Securities Exchange Act of 1934, as
amended.

1.28
“Incentive Bonus” shall mean any cash compensation, in addition to Annual Bonus
and Base Salary, earned by a Participant for services rendered during a Plan
Year, under any Employer's monthly, quarterly, or other bonus and cash incentive
plans. The Administrator, in its sole discretion, shall determine whether any
particular type or item of compensation shall be deemed an “Incentive Bonus” for
purposes of the Plan.

1.29
“In-Service Scheduled Distribution” shall mean the distribution set forth in
Section 4.1 below.

1.30
“Insolvent” shall mean either (i) the Employer is unable to pay its debts as
they become due, or (ii) the Employer is subject to a pending proceeding as a
debtor in the United States Bankruptcy Code.

1.31
“Parent Company” means a company or other entity which as a result of a Change
in Control owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.

1.32
“Participant” shall mean any Employee (i) who is selected to participate in the
Plan, and (ii) who submits an executed Election Form and Beneficiary Designation
Form, which are accepted by the Committee.

1.33
“Plan” shall mean the Blucora Tax-Smart Executive Deferral Plan, which shall be
evidenced by this instrument, as it may be amended from time to time, and by any
other documents that together with this instrument define a Participant’s rights
to amounts credited to his or her Account Balance.

1.34
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.35
“Related Company” means any subsidiary of the Company or any other entity that
is directly or indirectly controlled by, in control of, or under common control
with the Company, including, without limitation, any Employer.

1.36
“Retirement” or “Retires” shall mean, with respect to a Participant, his or her
Separation from Service for any reason other than death or Disability, on or
after his or her attainment of (i) age sixty (60) and five (5) years of service
with the Company or any Employer; (ii) age fifty-five (55) and ten (10) years of
services with the Company or any Employer; or (iii) any age with twenty (20)
years of service with the Company or any Employer.

1.37
“Retirement Benefit” shall mean the benefit set forth in Article 5.

1.38
“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

(a)    For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section 1.38, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
(b)
If a Participant provides services for an Employer as both an Employee and as an
independent contractor or a member of the Board, to the extent permitted by
Treas. Reg. §1.409A-1(h)(5) the services provided by such Participant as an
independent contractor or member of the Board shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
an Employee, and the services provided by such Participant as an Employee shall
not be taken into account in determining whether the Participant has experienced
a Separation from Service as an independent contractor or member of the Board.

1.39
“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Code section 416(i) without regard to paragraph (5)
thereof) for the applicable period, as determined annually by the Committee in
accordance with Treas. Reg. §1.409A-1(i). In determining whether a Participant
is a Specified Employee, the following provisions shall apply:

(a)
The Committee’s identification of the individuals who fall within the definition
of “key employee” under Code section 416(i) (without regard to paragraph (5)
thereof) shall be based upon the 12-month period ending on each December 31st
(referred to below as the “identification date”). In applying the applicable
provisions of Code section 416(i) to identify such individuals, “compensation”
shall be determined in accordance with Treas. Reg. §1.415(c)-2(a) without regard
to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d), (ii) any of the
special timing rules provided in Treas. Reg. §1.415(c)-2(e), and (iii) any of
the special rules provided in Treas. Reg. §1.415(c)-2(g); and

(b)
Each Participant who is among the individuals identified as a “key employee” in
accordance with part (a) of this Section 1.39 shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.

1.40
“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Change in Control.

1.41
“Survivor Benefit” shall mean the benefit set forth in Article 8.

1.42
“Termination Benefit” shall mean the benefit set forth in Article 6.

1.43
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 15.

1.44
“Trustee” shall mean the duly appointed and acting trustee of the Trust, and any
successor thereto.

1.45
“Unforeseeable Financial Emergency” shall mean a severe financial hardship of
the Participant resulting from (a) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances. The circumstances that will constitute an unforeseeable emergency
will depend upon the facts of each case, but an Unforeseeable Financial
Emergency shall not be deemed to exist to the extent that such hardship is or
may be relieved:

(a)
Through reimbursement or compensation by insurance or otherwise;

(b)
By liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship;

(c)
By cessation of deferrals under this Plan or elective contributions made by the
Participant under any 401(k) plan or other deferred compensation plan maintained
by an Employer;

(d)
Distributions or nontaxable loans from an Employer’s other plans or any other
employer’s plans to the extent eligible;

(e)
Loans from commercial sources at reasonable commercial terms;

(f)
Bank or other savings accounts; or

(g)
Reasonable, periodic payment arrangements with a creditor.

By way of example, the need to send a Participant’s child to college or the
desire to purchase or improve a home is not considered an Unforeseeable
Financial Emergency.
1.46
“Year of Service” shall mean each year of continuous employment by the
Participant with an Employer. For purposes of the Plan, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the
Participant’s right to reemployment is provided by either statute or contract.


ARTICLE 2
Selection, Enrollment, and Eligibility    

2.1
Selection by Committee.    Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employer, as
determined by the Committee, in its sole discretion. From that group, the
Committee shall select, in its sole discretion, Employees to participate in the
Plan with respect to each Plan Year. The selection by the Committee of an
Employee to participate in the Plan with respect to one Plan Year does not
guarantee participation with respect to future Plan Years.


2.2
Enrollment Requirements.     As a condition to participation, each selected
Employee shall complete, execute and return to the Committee an Election Form
and a Beneficiary Designation Form, all by the deadline(s) established by the
Committee in accordance with the applicable provisions of the Plan. In addition,
the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.


2.3
Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time periods set forth in the Plan, that
Employee shall commence participation in the Plan on the first day of the month
following the month in which the Employee completes all enrollment requirements.
If an Employee fails to meet all such requirements within the periods required,
in accordance with the provisions of the Plan, that Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.


2.4
Termination of Participation and/or Deferrals. If the Committee determines, in
its sole discretion, that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with ERISA Sections 201(2), 301(a)(3) and
401(a)(1), the Committee shall have the right, in its sole discretion, to
(i) terminate any deferral election the Participant has made for the remainder
of the Plan Year in which the Participant's membership status changes,
(ii) prevent the Participant from making future deferral elections and/or
(iii) to the extent permitted under Code section 409A, immediately distribute
the Participant's then vested Account Balance as a Termination Benefit, and
terminate the Participant's participation in the Plan.


ARTICLE 3
Deferral Commitments/Company Contribution Amounts/Vesting/Crediting/Taxes

3.1
Minimum Deferrals.

(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Annual Bonus, Incentive Bonus in
the following minimum amounts for each deferral elected:



Deferral
Minimum Amount
Base Salary, Annual Bonus and/or Incentive Bonus
$10,000 aggregate

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.
(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year the minimum Annual Deferral
Amount shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.


3.2
Maximum Deferral.

(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Annual Bonus, Incentive Bonus up
to the following maximum percentages for each deferral elected:

Deferral
Maximum Percentage
Base Salary
90%
Annual Bonus
100%
Incentive Bonus
100%



(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, then to the extent required by
Section 3.3 and Code section 409A and related Treasury Regulations, the maximum
amount of the Participant’s Annual Deferral Amount, Base Salary, Annual Bonus,
and Incentive Bonus that may be deferred by the Participant for the Plan Year
shall be determined by applying the percentages set forth in Section 3.2(a) to
the portion of such compensation attributable to services performed after the
date that the Participant’s deferral election is made.


3.3
Election to Defer; Effect of Election Form.

(a)
First Plan Year. A selected Employee who first becomes eligible to participate
in the Plan on or after the beginning of a Plan Year, as determined in
accordance with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules
provided in Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to
defer the portion of Annual Deferral Amount, Base Salary, Annual Bonus, and
Incentive Bonus attributable to services to be performed after such election,
provided that the Participant submits an Election Form on or before the deadline
established by the Committee, which in no event shall be later than 30 days
after the Participant first becomes eligible to participate in the Plan.

Any deferral election made in accordance with this Section 3.3(a) shall become
irrevocable no later than the 30th day after the date the selected Employee
becomes eligible to participate in the Plan.
(b)
Subsequent Plan Years. For each succeeding Plan Year, the Participant’s prior
election shall remain in effect unless the Participant makes a subsequent
irrevocable deferral election for such succeeding Plan Year, by timely
delivering a new Election Form to the Committee, in accordance with its rules
and procedures, before the December 31 preceding the Plan Year for which the
election is made. If no such Election Form is timely delivered for a Plan Year,
the Annual Deferral Amount shall be the same amount as elected for the
immediately prior Plan Year.


3.4
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Annual Bonus and
Incentive Bonus portion of the Annual Deferral Amount shall be withheld at the
time the Annual Bonus or Incentive Bonus are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself. Annual
Deferral Amounts shall be credited to a Participant’s Deferral Account at the
time such amounts would otherwise have been paid to the Participant.


3.5
Company Contribution Amount.

(a)
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer. Such
amounts shall be credited on the date or dates prescribed by such agreements.

(b)
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan, which amount shall be for that Participant
the Company Contribution Amount for that Plan Year. The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year; provided, however, the Employer shall determine the
amount credited to each Participant in a manner that does not violate any
applicable nondiscrimination law.

(c)
The Company Contribution Amount described in this Section 3.5, if any, shall be
credited on a date or dates to be determined by the Committee, in its sole
discretion.


3.6
Vesting.

(a)
A Participant shall at all times be 100% vested in his or her Deferral Account.

(b)
A Participant shall be vested in his or her Company Contribution Account after
one Year of Service, provided that, with respect to any Company Contributions
made, the Committee may, in its sole discretion, declare that a different
vesting schedule shall apply, which vesting schedule shall either solely apply
to the Company Contributions made for such year, or to all future Company
Contributions made thereafter, as determined by the Committee, in its sole
discretion.

(c)
Notwithstanding anything to the contrary contained in this Section 3.6, upon a
Change in Control or a Participant’s death while employed by an Employer,
Retirement, or Disability, a Participant’s Company Contribution Account shall
immediately become 100% vested (if it is not already vested in accordance with
the above vesting schedules).


3.7
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant's
Account Balance in accordance with the following rules:

(a)
Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds or such other financial measures as selected by the
Committee in its sole discretion (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the first day of
the first calendar quarter that begins at least 30 days after the day on which
the Committee gives Participants advance written notice of such change.

(b)
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in Section
3.7(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance. If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, all investments
hereunder shall be considered assets of the Company, and the Participant shall
remain subject to all applicable provisions of the Plan, including, without
limitation, Sections 15.4 and 16.2 below. Each Participant, as a condition to
his or her participation in the Plan, agrees to indemnify and hold harmless the
Committee, the Company, and each Employer, and their representatives, delegates
and agents, from and against any investment losses or other damages of any kind
relating to the deemed investment of the Participant’s Account Balance under the
Plan. No assurances are provided by any person or entity that any investment
results of any Measurement Fund will be favorable and, as with most investments,
there is a risk of loss.

(c)
Proportionate Allocation. In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance to be allocated to a
Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of his or her Account Balance).

(d)
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined by the Committee, in its sole
discretion on a daily basis based on the manner in which such Participant’s
Account Balance has been hypothetically allocated among the Measurement Funds by
the Participant.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee, in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.


3.8
FICA and Other Taxes.

(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Annual Bonus and/or
Incentive Bonus that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.8.

(b)
Company Contribution Account. When a Participant becomes vested in a portion of
his or her Company Contribution Account, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Annual Bonus and/or
Incentive Bonus that is not deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Company
Contribution Amount. If necessary, the Committee may reduce the vested portion
of the Participant’s Company Contribution Account in order to comply with this
Section 3.8.

(c)
Distributions. The Participant’s Employer(s), or the Trustee, shall withhold
from any payments made to a Participant under this Plan all federal, state and
local income, employment and other taxes required to be withheld by the
Employer(s), or the Trustee, in connection with such payments, in amounts and in
a manner to be determined in the sole discretion of the Employer(s) and the
Trustee.


ARTICLE 4
In-Service Scheduled Distribution; Unforeseeable Financial Emergencies;
Withdrawal Election

4.1
In-Service Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive an
In-Service Scheduled Distribution from the Plan with respect to all or a portion
of (i) the Annual Deferral Amount and (ii) the Company Contribution Amount. The
In-Service Scheduled Distribution shall be a lump sum payment in an amount that
is equal to the portion of the Annual Deferral Amount and the vested portion of
the Company Contribution Amount that the Participant elected to have distributed
as an In-Service Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.7 above to that amount, calculated as of the close
of business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section 4.1 (a “Scheduled Distribution”).
The Benefit Distribution Date for an amount subject to an In-Service Scheduled
Distribution election shall be the first day of any Plan Year designated by the
Participant, which may be no sooner than 3 Plan Years after the end of the Plan
Year in which the Annual Deferral Amount is actually deferred or the vested
portion of the Company Contribution Amount is actually contributed. The
Participant may elect different Benefit Distribution Dates for amounts deferred
with respect to different Plan Years. Subject to the other terms and conditions
of this Plan, each In-Service Scheduled Distribution elected shall be paid out
during a 60-day period commencing immediately after the Benefit Distribution
Date. By way of example, if an In-Service Scheduled Distribution is elected for
Annual Deferral Amounts that are deferred in the Plan Year commencing January 1,
2019, the earliest Benefit Distribution Date that may be designated by a
Participant would be January 1, 2023, and the In-Service Scheduled Distribution
would be paid out during the 60-day period commencing immediately after such
Benefit Distribution Date.


4.2
Other Benefits Take Precedence Over In-Service Scheduled Distributions. Should
an event occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that triggers a benefit under Articles 5, 6, 7, or 8, any Annual
Deferral Amount and/or Company Contribution Amount, plus amounts credited or
debited thereon, that are subject to an In-Service Scheduled Distribution
election under Section 4.1 above shall not be paid in accordance with Section
4.1 above, but shall be paid in accordance with the other applicable Article.


4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.

(a)
If the Participant experiences an Unforeseeable Financial Emergency prior to the
occurrence of a distribution event under Articles 5, 6, 7, or 8, the Participant
may petition the Committee to suspend deferrals of Base Salary, Annual Bonus,
and Incentive Bonus required to be made by such Participant, to the extent
deemed necessary by the Committee to satisfy the Unforeseeable Financial
Emergency. If suspension of deferrals is not sufficient to satisfy the
Participant’s Unforeseeable Financial Emergency, the Participant may further
petition the Committee to receive a partial or full payout from the Plan. The
Participant shall only receive a payout from the Plan to the extent such payout
is deemed necessary by the Committee to satisfy the Participant’s Unforeseeable
Financial Emergency.

(b)
The payout shall not exceed the lesser of (i) the Participant's vested Account
Balance, calculated as of the close of business on or around the Benefit
Distribution Date for such payout, as determined by the Committee in accordance
with the provisions set forth below, or (ii) the amount reasonably needed to
satisfy the Unforeseeable Financial Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution.

(c)
If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval. If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant’s Benefit Distribution Date for such payout shall be the date on
which such Committee approval occurs, and such payout shall be distributed to
the Participant in a lump sum no later than 60 days after such Benefit
Distribution Date.


ARTICLE 5
Retirement Benefit

5.1
Retirement Benefit. A Participant who experiences a Separation from Service that
qualifies as a Retirement shall receive, as a Retirement Benefit, his or her
vested Account Balance in either a lump sum or annual installment payments, as
elected by the Participant in accordance with Section 5.2. A Participant’s
Retirement Benefit shall be calculated as of the close of business on or around
the applicable Benefit Distribution Date for such benefit. The Benefit
Distribution Date shall be (i) the first day after the end of the six-month
period immediately following the date on which the Participant Retires, if the
Participant is a Specified Employee, and (ii) for all other Participants, the
date on which the Participant Retires; provided, however, if a Participant
changes the form of distribution for the Retirement Benefit in accordance with
Section 5.2(b), the Benefit Distribution Date for the Retirement Benefit shall
be determined in accordance with Section 5.2(b).


5.2
Payment of Retirement Benefit.

(a)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit upon
Retirement in a lump sum or pursuant to an Annual Installment Method of up to 15
years. If a Participant does not make any election with respect to the payment
of the Retirement Benefit upon Retirement, then such benefit shall be payable in
a lump sum.

(b)
A Participant may change the form of payment for the Retirement Benefit upon
Retirement by submitting an Election Form to the Committee in accordance with
the following criteria:

(i)
The election shall not take effect until at least 12 months after the date on
which the election is made;

(ii)
The new Benefit Distribution Date for the Participant’s Retirement Benefit upon
Retirement shall be 5 years after the Benefit Distribution Date that would
otherwise have been applicable to such benefit; and

(iii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Retirement
Benefit upon Retirement.

For purposes of applying the provisions of this Section 5.2(b), a Participant’s
election to change the form of payment for the Retirement Benefit upon
Retirement shall not be considered to be made until the date on which the
election becomes irrevocable. Such an election shall become irrevocable no later
than the date that is 12 months prior to the Benefit Distribution Date that
would otherwise have been applicable to the Participant’s Retirement Benefit
upon Retirement. Subject to the requirements of this Section 5.2(b), the
Election Form most recently accepted by the Committee that has become effective
shall govern the form of payout of the Participant’s Retirement Benefit.
(c)
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the Participant’s Benefit Distribution Date. Remaining
installments, if any, shall be paid no later than 60 days after each anniversary
of the Participant’s Benefit Distribution Date.

(d)
Notwithstanding anything to the contrary contained herein, the Company may
distribute a Participant’s Account Balance if, at any time after such
Participant’s Separation from Service, the Account Balance does not exceed the
limit in Code section 402(g)(1)(B) and such distribution would result in the
termination of the Participant’s entire interest in the Plan as provided under
Code section 409A.


ARTICLE 6
Termination Benefit    

6.1
Termination Benefit. A Participant who experiences a Separation from Service
that does not qualify as a Retirement shall receive a Termination Benefit, which
shall be equal to the Participant's vested Account Balance, calculated as of the
close of business on or around the Benefit Distribution Date for such benefit.
The Benefit Distribution Date shall be (i) the first day after the end of the
six-month period immediately following the date on which the Participant
experiences a Separation from Service, if the Participant is a Specified
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Separation from Service.


6.2
Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant in a lump sum payment no later than 60 days after the Participant’s
Benefit Distribution Date.


ARTICLE 7
Disability Waiver and Benefit    

7.1
Disability Benefit. A Participant who experiences a Disability, shall receive,
as a Disability Benefit his or her vested Account Balance, calculated as of the
close of business on or around the Benefit Distribution Date for such benefit.
The Benefit Distribution Date shall be the date that the Committee determines
that such Participant is Disabled within the meaning of Section 1.19; provided,
however, if the Participant experienced a Separation from Service prior to the
date he or she was Disabled, then the Benefit Distribution Date shall be
determined in accordance with Section 5.1 or 6.1 above, as applicable (and the
Participant shall receive a Retirement Benefit or Termination Benefit, as
applicable, and not a Disability Benefit). A Participant, in connection with his
or her commencement of participation in the Plan, shall elect on an Election
Form to receive the Disability Benefit in a lump sum or pursuant to an Annual
Installment Method of up to 15 years. If a Participant does not make any
election with respect to the payment of the Disability Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the Disabled
Participant’s Benefit Distribution Date, and any remaining installments, if any,
shall be paid no later than 60 days after each anniversary of the Disabled
Participant’s Benefit Distribution Date.


7.2
Deferral Following Disability. If a Participant returns to employment with an
Employer after a Disability ceases, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment or
service and for every Plan Year thereafter while a Participant in the Plan;
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.3(b) above.


ARTICLE 8
Survivor Benefit    

8.1
Survivor Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive a Survivor Benefit which will be equal to the
Participant's unpaid vested Account Balance, calculated as of the close of
business on or around the Benefit Distribution Date for such benefit. The
Benefit Distribution Date shall be the date on which the Committee is provided
with proof that is satisfactory to the Committee of the Participant’s death.


8.2
Payment of Survivor Benefit. The Survivor Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than 60 days after
the Participant’s Benefit Distribution Date.


ARTICLE 9
Beneficiary Designation    

9.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.


9.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, spousal
consent in writing to the designation of a different Beneficiary is required to
be provided in a form designated by the Committee, executed by such
Participant's spouse and returned to the Committee. A Beneficiary designation
that has received spousal consent cannot be changed without spousal consent.
Upon the acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.


9.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.


9.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then the Participant's designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant's
estate.


9.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to either (i) cause the Participant's
Employer to withhold such payments until this matter is resolved to the
Committee's satisfaction or (ii) direct that the amount be paid into any court
of competent jurisdiction in an interpleader action, and such payment shall be a
full and complete discharge of any liability or obligation under the Plan or
Trust Agreement to the full extent of such payment.


9.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant.


ARTICLE 10
Leave of Absence    

10.1
Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer and
such leave of absence does not constitute a Separation from Service, (i) the
Participant shall continue to be considered eligible for the benefits provided
in Articles 4, 5, 6, 7 or 8 in accordance with the provisions of those Articles,
and (ii) the Annual Deferral Amount shall continue to be withheld during such
paid leave of absence in accordance with Section 3.3 above.


10.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided in Articles 4, 5, 6, 7 or 8 in accordance with the provisions of those
Articles. However, the Participant shall be excused from fulfilling his or her
Annual Deferral Amount commitment that would otherwise have been withheld during
the remainder of the Plan Year in which the unpaid leave of absence is taken.
During the unpaid leave of absence, the Participant shall not be allowed to make
any new or additional deferral elections. However, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan; provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.3 above.


ARTICLE 11
Termination, Amendment or Modification

11.1
Termination. Although the Company anticipates that it will continue the Plan for
an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future or
that any Employer will continue to participate in the Plan or will not terminate
its participation in the Plan at any time in the future. Accordingly, the
Company reserves the right to discontinue its sponsorship of the Plan and each
Employer reserves the right to withdraw its participation in the Plan and both
the Company and each Employer reserves the right to terminate the Plan at any
time with respect to any or all of its participating Employees, by action of its
Board. However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code section 409A and
related Treasury Regulations, and additional amounts shall continue to credited
or debited to such Participants’ Account Balances pursuant to Section 3.7. The
Measurement Funds available to Participants following the termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may
provide that upon termination of the Plan, all Account Balances of the
Participants shall be distributed, subject to and in accordance with any rules
established by such Employer deemed necessary to comply with the applicable
requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).


11.2
Amendment. The Company may, at any time, amend or modify the Plan in whole or in
part by the action of its Board; provided, however, that: (i) no amendment or
modification shall be effective to decrease or restrict the value of a
Participant's vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 11.2
or Section 12.3 below shall be effective. Notwithstanding the foregoing
provisions of this Section 11.2, by written instrument, the Plan may be amended
by the Company at any time prior to a Change in Control if required to ensure
that the Plan is characterized as a “top-hat plan” of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA Sections 201(2), 301(a)(3), and 401(a)(1), or to conform
the Plan to the provisions and requirements of any applicable law (including
ERISA and the Code). No such amendment described in the immediately preceding
sentence shall be considered prejudicial to any interest of a Participant or a
Beneficiary hereunder.


11.3
Effect of Payment. The full payment of the Participant’s vested Account Balance
under Articles 4, 5, 6, or 7 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan shall terminate.


ARTICLE 12
Administration    

12.1
Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee, which shall consist of the Board of the
Company, or such committee as the Board of the Company shall appoint. The Board
of the Company may remove or replace any member of a committee appointed by the
Board of the Company at any time in its sole discretion. Members of the
Committee may be Participants under this Plan. Any individual serving on the
Committee who is a Participant shall abstain from any discussion and vote, and
shall not otherwise act on any matter relating directly to himself or herself.
When making a determination or calculation, the Committee shall be entitled to
rely on information furnished by a Participant or the Company. The members of
the Committee shall not receive any special compensation for serving in their
capacities as members of the Committee, but shall be reimbursed by the Company
for any reasonable expenses incurred in connection therewith. No bond or other
security need be required of the Committee or any member thereof.


12.2
Administration of the Plan. The Committee shall operate, administer, interpret,
construe, and construct the Plan, including without limitation, the sole
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and (ii)
decide or resolve any and all questions as may arise in connection with the
Plan, including correcting any defect, supplying any omission, or reconciling
any inconsistency. The Committee shall have all powers necessary or appropriate
to implement and administer the terms and provisions of the Plan, including the
power to make findings of fact.


12.3
Administration Upon Change In Control. For purposes of this Plan, the Committee
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control Within 120 days following a Change in Control, an independent third
party “Administrator” may be selected by the individual who, immediately prior
to the Change in Control, was the Company’s Chief Executive Officer, Chief
Financial Officer, Chief Legal Officer or, if not so identified, the Company’s
highest ranking officer (the “Ex-Officer”), and approved by the Trustee. The
Committee, as constituted prior to the Change in Control, shall continue to be
the Administrator until the earlier of (i) the date on which such independent
third party is selected and approved, or (ii) the expiration of the one hundred
and twenty (120) day period following the Change in Control. If an independent
third party is not selected within 120 days of such Change in Control, the
Committee, as described in Section 12.1 above, shall be the Administrator. The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Plan
or Trust assets or select any investment manager or custodial firm for the Plan
or Trust. Upon and after the occurrence of a Change in Control, the Company
must: (1) pay all reasonable administrative expenses and fees of the
Administrator; (2) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Disability, death or Separation
from Service of the Participants, and such other pertinent information as the
Administrator may reasonably require. Upon and after a Change in Control, the
Administrator may be terminated (and a replacement appointed) by the Trustee
only with the approval of the Ex-Officer. Upon and after a Change in Control,
the Administrator may not be terminated by the Company.


12.4
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative).


12.5
Binding Effect of Decisions. The determination of the Committee as to the proper
interpretation, construction, or application of any term or provision in the
Plan and the rules and regulations promulgated hereunder shall be final,
binding, and conclusive with respect to all interested parties.


12.6
Indemnity of Committee. To the full extent permitted by applicable law, the
Company and each Employer shall individually and collectively indemnify and hold
harmless each past, present, and future member of the Committee, any Employee to
whom the duties of the Committee may be delegated, and the Administrator against
any and all claims, losses, damages, judgments, settlements, costs, expenses or
liabilities (and all actions in respect thereof and any legal or other costs and
expenses in giving testimony or furnishing documents in response to a subpoena
or otherwise) arising from any action or failure to act with respect to this
Plan, except in the case of gross negligence or willful misconduct by the
Committee, any of its members, any such Employee or the Administrator, including
the cost of investigating, preparing, or defending any pending, threatened or
anticipated possible action, claim, suit or other proceeding, whether or not in
connection with litigation in which the Committee, such Employee, or the
Administrator is a party. The foregoing right of indemnification shall inure to
the benefit of the successors and assigns, and the heirs, executors,
administrators and personal representatives of the Committee, any such Employee,
and the Administrator, and shall be in addition to all other rights to which the
Committee, any such Employee, and the Administrator may be entitled as a matter
of law, contract, or otherwise. The amount of indemnification during a calendar
year shall not affect the fees and expenses eligible for reimbursement in any
other calendar year. Indemnification shall be made on or before the last day of
the calendar year following the calendar year in which the amounts or
liabilities subject to such indemnification were incurred.


12.7
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Disability, death or Separation from Service of its
Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.


12.8
Reliance Upon Information. No member of the Committee shall be liable for any
decision, action, omission, or mistake in judgment in connection with the
administration of the Plan, provided that he acted in good faith. Without
limiting the generality of the foregoing sentence, any decision or action taken
by the Committee in reasonable reliance upon information supplied to it by the
Board, the Company, any Employer, legal counsel, or the Company’s independent
accountants shall be deemed to have been taken in good faith. The Committee may
from time to time consult with counsel who may be counsel to any Employer or
other counsel, with respect to its obligations or duties hereunder, or with
respect to any action, proceeding or question of law, and shall not be held
liable with respect to any action taken or omitted, in good faith, pursuant to
the advice of such counsel.


ARTICLE 13
Other Benefits and Agreements

13.1
Coordination with Other Benefits. The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.


ARTICLE 14
Claims Procedures    

14.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.


14.2
Notification of Decision. The Committee shall consider a Claimant's claim within
a reasonable time, but no later than 90 days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90-day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)
an explanation of the claim review procedure set forth in Section 14.3 below;
and

(v)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.


14.3
Review of a Denied Claim. On or before 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative), if he or she disagrees with the
claim denial, must file with the Committee a written request for a review of the
denial of the claim. The Claimant (or the Claimant's duly authorized
representative):

(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.


14.4
Decision on Review. The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination. In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).


14.5
Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.


ARTICLE 15
Trust    

15.1
Establishment of the Trust. In order to provide assets from which to fulfill the
obligations of the Participants and their beneficiaries under the Plan, the
Company intends, pursuant to formal action by the Committee, to establish a
trust by a trust agreement with a third party, the Trustee, to which each
Employer may, in its discretion, contribute cash or other property, including
securities issued by the Company, to provide for the benefit payments under the
Plan; provided, however, in the event of a Change in Control the Company must
contribute sufficient assets to any such Trust equal to the aggregate value of
all Account Balances determined as of the date of the Change in Control.


15.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.


15.3
Distributions From the Trust. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.


15.4
Participants’ Rights under the Trust. The assets of the Trust shall be held for
the benefit of the Participants in accordance with the terms of the Plan and
Trust Agreement. All the assets of the Trust shall remain subject to the claims
of the general unsecured creditors of each Employer, and the rights of the
Participants to the assets of the Trust shall be limited as provided in the Plan
and Trust Agreement in the event that an Employer becomes Insolvent.


ARTICLE 16
Miscellaneous    

16.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and as such it is intended
that the Plan be exempt from the participation, vesting, funding, and fiduciary
responsibility requirements of Title I of ERISA. This Plan is also intended to
qualify for simplified reporting under U.S. Department of Labor Regulation
Section 2530.104-23, which provides for an alternative method of compliance for
plans described in such regulation. The Plan shall be administered and
interpreted (a) to the extent possible in a manner consistent with the intent
described in the preceding sentence, and (b) in accordance with Code section
409A the Final Regulations thereunder and other related Treasury guidance.


16.2
Limitation of Rights. Nothing in this Plan shall be construed to:

(a)
Give any individual who is employed by an Employer or any entity under common
ownership or control with an Employer any right to be a Participant unless and
until such person is designated pursuant to Section 2.1 above;

(b)
Give a Participant any rights, other than as an unsecured general creditor of
each Employer with respect to any amount credited to his or her Account, until
such amount is actually distributed to him or her;

(c)
Limit in any way the right of an Employer to terminate a Participant’s
employment;

(d)
Give a Participant or any other person any interest in any fund, reserve or any
specific asset of the Employer or any entity under common ownership or control
with an Employer; or

(e)
Create a fiduciary relationship between the Participant and any Employer.


16.3
Nonalienation of Benefits.    No right or benefit under this Plan shall be
subject to anticipation, alienation, attachment, garnishment, sale, transfer,
assignment (either at law or in equity), levy, execution, pledge, encumbrance,
charge, or any other legal or equitable process, and any attempt to do so will
be void and without effect. No right or benefit hereunder shall in any manner be
liable for or subject to any debts, contracts, liabilities, engagements, or
torts of the Participant or Beneficiary entitled to such benefits. The
withholding of taxes from benefit payments hereunder; the recovery under the
Plan of overpayments of benefits previously made to a Participant; the transfer
of benefit rights from the Plan to another plan; or the direct deposit of
benefit payments to an account in a banking institution (if not actually part of
an arrangement constituting an assignment or alienation), shall not be construed
as an assignment or alienation for purposes of the immediately preceding
paragraph. The first sentence of this Section 16.3 shall not preclude (a) the
Participant from designating a Beneficiary to receive any benefit payable
hereunder upon his or her death, or (b) the executors, administrators, or other
legal representatives of the Participant or his or her estate from assigning any
rights hereunder to the person or persons entitled thereto. In the event that
any Participant’s or Beneficiary’s benefits hereunder are garnished or attached
by order of any court, the Company or the Trustee may bring an action or a
declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan. During the pendency
of such action, any benefits that become payable shall be held as credits to the
Participant’s Account or, if the Company prefers, paid into the court as they
become payable, to be distributed by the court to the recipient as the court
deems proper at the close of such action.


16.4
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.


16.5
Waiver. No term or condition of this Plan shall be deemed to have been waived,
nor shall there be an estoppel against the enforcement of any provision of this
Plan, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. Any waiver by any party hereto of a breach of any provision of the Plan
by any other party shall not operate or be construed as a waiver by such party
of any subsequent breach thereof.


16.6
Employer's Liability. An Employer's liability for the payment of benefits shall
be defined only by the Plan, as entered into between the Employer and a
Participant. An Employer shall have no obligation to a Participant under the
Plan except as expressly provided in the Plan.


16.7
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.


16.8
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.


16.9
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.


16.10
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.


16.11
Captions. Headings and paragraphs of this Plan are for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.


16.12
Governing Law. Subject to ERISA, the provisions of this Plan shall be governed
by, construed, and enforced in accordance with the laws of the State of Texas
(excluding any conflict of laws, rule or principle of Texas law that might refer
the governance, construction, or interpretation of this Plan to the laws of
another state). A Participant’s sole remedy for any Claim shall be against the
Company, and no Participant shall have any claim or right of any nature against
any Related Company of the Company or any stockholder or existing or former
director, officer or Employee of the Company or any Related Company of the
Company. The individuals and entities described above in this Section 16.12
(other than the Company) shall be third-party beneficiaries of this Plan for
purposes of enforcing the terms of this Section 16.12.


16.13
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Blucora, Inc.
Attn: General Counsel
6333 North State Highway 161, 4th Floor
Irving, Texas 75038
 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.14
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.


16.15
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of interstate succession.


16.16
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.


16.17
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.


16.18
Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant’s benefits under the Plan to that spouse or former spouse.


16.19
Distribution in the Event of Income Inclusion Under Code Section 409A or Other
Taxation.

(a)
Code Section 409A. If any portion of a Participant’s Account Balance under this
Plan is required to be included in income by the Participant prior to receipt
due to a failure of this Plan to comply with the requirements of Code section
409A and related Treasury Regulations, the Committee may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account Balance required to be included
in income as a result of the failure of the Plan to comply with the requirements
of Code section 409A and related Treasury Regulations, or (ii) the unpaid vested
Account Balance.

(b)
Trust. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions; provided, however, that such distributions may not occur, if they
otherwise would violate Code section 409A and the related Treasury Regulations.


16.20
Insurance. The Employers, on their own behalf or on behalf of the Trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the Trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.


16.21
Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board of
the Company or the Board of a Participant’s Employer (which might then be
composed of new members) or a stockholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
stockholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction. The amount of fees and
expenses eligible for reimbursement during a calendar year shall not affect the
fees and expenses eligible for reimbursement in any other calendar year.
Reimbursement of eligible fees and expenses shall be made on or before the last
day of the calendar year following the calendar year in which the fees or
expenses were incurred.


16.22
Formal Action by an Employer. Any formal action herein permitted or required to
be taken by the Company or an Employer shall be:

(a)
if and when a partnership, by written instrument executed by one or more of its
general partners or by written instrument executed by a person or group of
persons who has been authorized by written instrument executed by one or more
general partners as having authority to take such action;



(b)
if and when a partnership, by written instrument executed by one or more of its
general partners or by written instrument executed by a person or group of
persons who has been authorized by written instrument executed by one or more
general partners as having authority to take such action;

(c)
if and when a proprietorship, by written instrument executed by the proprietor
or by written instrument executed by a person or group of persons who has been
authorized by written instrument executed by the proprietor as having authority
to take such action;

(d)
if and when a corporation, by resolution of its board of directors or other
governing board, or by written instrument executed by a person or group of
persons who has been authorized by resolution of its board of directors or other
governing board as having authority to take such action; or





(e)
if and when a joint venture, by written instrument executed by one of the joint
venturers or by written instrument executed by a person or group of persons who
has been authorized by written instrument executed by one of the joint venturers
as having authority to take such action.



* * * * * * * *
[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]







--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--

--------------------------------------------------------------------------------


Blucora Tax-Smart Executive Deferral Plan

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has signed this Plan document as of December 13,
2018, to be effective as of the Effective Date.
Company


Blucora, Inc.,
a Delaware corporation


By: John S. Clendening    
Name: John S. Clendening    
Title: President and CEO    
















4842-1954-1370 v.4



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    Signature Page to the Blucora Executive Tax-Smart Deferral Plan